                                                                                         '

                                                                                         L
                                                                                    CLERK'
                                                                                         S OFFICE U.S.DIST.COURT
                                                                                          ATABINGDON,VA
                                                                                               FILED

U N IT E D ST A T E S D IST R IC T C O U R T                                                 sEF 12 2219
                                                                                             u   c   uuy cusnu
                            wEsvsuxolsvmcvovwltclxlw                                   at.jq              x
U nited StatesofAm erica
                                                          C R IM IN A L C O M PLA IN T

LuisCarlos Castano

                                                          cxssxcvssR:)..79 < 1ö9
                                                                                             x   l

           1 M elvin F.Taylorbeing duly sw orn state the follow ing is true and correctto the bestofm y
know ledge and belief. On D ecem ber 30.2018 in Carroll County VA in the W estern D istrict of

Virginiathedefendantts)did:
       .   CommitanoffensedefinedinTitle18UnitedStatesCode,Sectionts)922(g)(1).


1furtherstate th>t1am an A TF SpecialAgentand thatthiscomplaintis based on the follow ing facts:
                                            SEE ATTA CH ED

Continued on the attached sheetand m ade a parthereof. K Y es D N o


                                                 SignatureofCompl
                                                                ai
                                                                 nan          (
Sworn to before m e,and subscribed in m y presence,
 9 a zz
  #
                                                 Abingdonvirginia
                                                             .
Date                                                 City and State




 on. amelaM eadeSargent
NameandTitleofJudicialOfficer                    Signamre ofJudicialOfficer




   Case 1:19-mj-00104-PMS Document 1 Filed 09/12/19 Page 1 of 7 Pageid#: 1
                             PR OBA BLE CA U SE A FFID AW T

   Iam a SpecialAgentwith the Bureau ofAlcohol,Tobacco,Firenrms,and Explojives

(CWTF'')andhavebeensoemployedsinceAugust2016.Igraduatedfrom theCrimtnal
lnvestigatorTraining Progrnm andtheATF SpecialAgentBasicTraining Progrnm ,which are

both loèated atthe FederalLaw Enforcem entTraining Centerin Glynco,G eorgia.Priorto

becom ing an ATF Agent,Iserved asaPoliçe Officerwith theCity ofCollegedale,TN from

2006-2016andattendedtheCleveland StateLaw knforcementTraillingCenter.IhaveaM asters
ofScience D egree in Crim inalJustice from BethelU niversity.D uring the cotlrse ofm y careerin

law enforcement,Ihaveparticipated in investigationsoffirearmstraffcking,firenrmsoffenses

setforth intitles18and 26 oftheUnited StatesCode,drug trafficldng,and violentcyim e.Ihave

also conducted orparticipated in surveillance,the execution ofnum eroussearch and arrest

warrants,debriefingsofinfonnants,reviewsoftaped conversationsand drugrecords,and have

participated in investigationsthatincluded the interceptipn ofelectronic

com m unications. Through m y training,education and experience,1have becom e fam iliarwith

them nnnerin which firenrmsand illegaldrtzgsaretransported,stored,and distdbuted,the

m ethodsofpaym entforsuch item s,thelaundering ofillegalproceeds,and theGslingo''and coded

languageused by such traffickers.Ihaveparticipated in theapplication forand execution of

searchandarrestwarrantsincozmection witlttheseinvestigations,andIhaveinterviewedseveral
individua'lsinvolved in such crim es.

       B ased upon m y training and experience stated herein above,inform ation provided by

otherlaw enforcem entofficers,andthrough my participation in an investigation related to the

unlawfulpössession ofafirearm by convicted felon,LuisCarlosCASTANO,on Route 52

(FancyGap Highway)inCarrollCounty,VA,Iknow:



   Case 1:19-mj-00104-PMS Document 1 Filed 09/12/19 Page 2 of 7 Pageid#: 2
'
                                                                                      l
                                                                                      :

                    Title18,USC,Section922(g)(1)statesthatitistmlawf'ultoknoYingly
                                                                                      I
    possessafirearm and nmmtmition afterhavingbeen previously convicted ofacrime'p lnishable

    by imprisonm entforaterm exceedingoneyear,and wherethefirearm and amm unition affected

    Com m erce.

           On D ecem ber30,2018,Sgt.Edw ardsw ith the Caa ollCounty,V A Sheriff s

           Offic'
                e, w asw orking patrol.Sgt.Edw ardsw as observing vehicle trao c,as hiscar

           wassittingstationaryattheTavern,locatedonRoute52tFancyGapHighway)in
           CarrollCounty,VA.Sgt.Edwardsobserved a4-doorFord passhim with an

           expired Virginia State Inspection Stickerand no frontlicense plate displayed.Sgt

          Edwardsalso observed 4-doorsilverPontiacwith aNorth Carolina licenseplate

           follow ing behind the Ford.

           Sgt.Edwardscaughtup to theFordvehicleand signaledto getbetween the two vehicles

           in orderto conductatraffic stop oftheFord vehicle.OncebehindtheFord vèhicle,Sgt.

           Edwardsobserved thatthePontiacvehiclewasextrem ely closetohispatrolyehicle and

           began to swerveback and forth very closeto hisrearbumper.AsSgt.Edwardsattempted

           to stop theFordvehicle,thePontiacvehicletried to passhim by going into oncom ing

           traffic.W hen Sgt.Edwardswasalm oststopped,hem otioned forthePontiacvehicleto

           pulloverasw ell,due to m cklessdriving.
                      '                                                              I
           Sgt.Edwardshad both vehiclesstopped in theNestand Hive Shoppébusinessparlcing

           lot.AsSgt.Edwardsattempted to make contactwith the driveioftheFord vehicle,the

           driverinthePontiacvehicle,lateridentified asCA STANO throughN C drivelr'slicense#
              .                                                   .



           0203978615stated hewassony and hedidnotknow Sgt.Edwardswas1aw enforcem ent.




      Case 1:19-mj-00104-PMS Document 1 Filed 09/12/19 Page 3 of 7 Pageid#: 3
   CASTANO askedifhewasfreetogoandwasinstmctedby Sgt.Edwardsthythewasno1
   freeto go andthatSgl.Edwardswould beback to tylk with him in am oment.
                                                                                7
4. Sgt.Edwardsm ade contactwith thedriverofthe Ford vehicle,identified asKaitlyn

   Elizabeth M ARTW .M A RTIN stated she did notknow why she w as stopped.M ARTIN

   stated CASTAN O wasa11overtheroad,becausehew asextrem elytired and sliewas
   trying to gethim to am otellocated in the Fancy Gap areaofCarrollCotmty,VA torest.

   M A RTIN proyided Sgt.Edw ards a passportand an expired N C license.A com m ercial

   databaserevealedthatM ARTIN had a suspended license.
                                          .
                                                                                    l

   Sgt.Edwardstalkedwith CASTANO andreceivedhisvalidNC license.CAjTANO
   statedhewasacimvictedfelon,buthisprobationofscerknew wiy hewasinthestateof
   Virginia.Sgt.Edwardsobservèd severallooseroundsofammtm ition in theback seatrea
                                          '
           .

   ofthePontiacvehiclein plain view .CASTANO refused consentforSgt.Edwardsto

   seazch thevehicle.Based on CASTAN O'S statementofbeing aconvicted felön and

   amm unition obselwed inplain view by Sgt Edwards,CASTAN O wasinstructed to exit
           '                                                                    i
                               ,


   thevehicleforfurtherinvestigation.Oncethedriversidedoorwasopened,Sgt.Edward

   locateda blaék Bushm asterAR Styleltiflebeming serial# 8K 1605495 beside

   CA STA N O 'Sleft1eg with a sw eatshirton top ofitto concealitfrom view .CA STAN O

   statedthathedidnotknow theriflewasin hiscar.CASTANO wasdetained and Sgt

   Edwardsexplainedto CASTANO hisM irandaRights.Theriflehad à.loaded,large

   èapacity m agazine containing 61 rounds of nm m unition w ith 1 rotm d ih the chnm ber.

   Located in the b>ckseatw ere m ultiple loose .223 rounds ofnm m unition w ith an em pty
                                      .                                         ;
   bdx besideanothermagazine,which wasloaded with 19roundsofam munition.




Case 1:19-mj-00104-PMS Document 1 Filed 09/12/19 Page 4 of 7 Pageid#: 4
                                                                                ;
                                                                                ,


6. A blackzipperpouchwaslocatedbesidetheammtmitionwith aglassjarinside
   containing agreenleafy substance,suspectedtobemarijuana.A fieldtestofsaid
   substanceshowedpositiveformarijuana.
   CASTANO statedthatthePontiacvehiclewashis,butithad been stolen 3 daysprior.

   CAjTANO statedhefoundhiscaratacarwashincana,vA withthekeyslyingonthe
   tire.CASTANO statedthathejumpedinhiscarfrom thepassengersideandtookoff.
   CASTANO statedthatwhoeverstolehiscarleftthefirenrmsin hiscarbefore

   CA STA N O found itatthe CarW ash.

   A Remington870 lz-gaugeShotgun bearingSerial#C262425M waslocatebinthe
   trunk Theshotgtm containedthree(3)RifledSlugsw'ithnoammunitioninthechnmber.
   A tan backpack containing shotgtm shells and pistolam m tm ition w As also located in the

   tnm k.

9. A receipt,located in aW alm artbag in thebackseat,showed apurchaseofnmmtm ition at

   0851hrs.Theaddresson thereceiptwas'320 E.HanesM illRoad,W inston-salem ,NC.

10.CASTANO wastakenintocustodyforRecklessDriving,PossessionofM arijuana,and
   Firearm Possession by a convicted Felon.

11.M ARTIN wastaken into custodyby Deputy DermieSurratfordnlgpossession aftera

   search ofhervehicle.

12.S/A Taylorm adecontactwith theU.S.Probation Officer,Jolm Campbell,outof

   the M iddle D istrictofN orth Carolina.A ccording to Cnm pbell,CA STAN O advised

   Campbellthatafemaletook hiscarand CASTANO wasgoingto tryto retrievethe

   vehicle.CA STAN O did nottellCnm pbellthathe w as going to Virginia.Cnm pbell

   stated thathehad aDetainerforCASTANO,dueto violating hissupervisory




Case 1:19-mj-00104-PMS Document 1 Filed 09/12/19 Page 5 of 7 Pageid#: 5
        release.CampbelladvisèdthatCASTANO hadonlybeen releasedfrom
        incarceration for3 m onthspriorto being arrested.

   13.OnJuly26,2019,S/A Taylorreviewedjudgmentrecords9om theUnitedSt>tes
        D istrictCourt'sM iddle D istrictofN orth Carolina in regardsto Luis Carlos

        CA STAN O .A ccording to records,Luis Carlos CA STAN O w as sentenced on

        Depember17,2008 to serve 120m onthsforPossession ofaFirenrm by aFelon

        w ith 3 years ofsupervisory release upon release from im prisonm ent.A ccording to

        thisrecord,LuisCarlosCASTAN O isprohibited from possessingfirennnsand

        nmmtmitionashewasconvictedofacrimejtmishablebyimprisonmentforaterm
        exceeding oneyear.

   14.OnJuly31,2019,Alcohol,
                           'Tobacco,FirenrmsandExplosives(ATF)Special
        Ageht(SA)Stephen Levesqueexaminedfirenrmsforpurposesofdetermining
        classification tm derTitle 18 U .S.C .,Chapter44 and w hetherthey havem oved in

        intérstateorforeign com merce.Itistheopinion ofSA Levesquethatifthese

        firenrm swerereceived and/orpossessed in the State
                                                         'ofVirginia,they traveled in or

        affected interstateand/orforeign commerce.

   15.Based upon thefactssetforth above,1believethe'
                                                   reisprobablecausefortheissuanceof

        an arrestwarrantforLuisCarlosCA STAN O forhisinvolvem entin theunlawful

        possession ofafirenrm and nmmtmition by aconvicted felon in Cm ollCounty,VA.



Ideclareunderthepenaltyofperjtlrythattheforegoingistrueand correcttothebestofmy
know ledge and belief.

    &
D ,te      '                                 M elvih F.Taylor .
                                             SpecialA gent/A TF



  Case 1:19-mj-00104-PMS Document 1 Filed 09/12/19 Page 6 of 7 Pageid#: 6
subscribedm,dswomtobesreme,tl
                            ais / dayof
                                      -s e be.20l9,atAbingdon,virginia.

                                            e1aM eade Sargent
                                        United StatesM agistrate Judge




  Case 1:19-mj-00104-PMS Document 1 Filed 09/12/19 Page 7 of 7 Pageid#: 7
